Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 16, 2015

The Court of Appeals hereby passes the following order:

A15D0335. CEDRIC BOLDEN et al. v. COLFIN AI-GA 1, LLC.

      Cedric Bolden, through attorney Grady Roberts, seeks appellate review of the
state court’s order directing the execution of a writ of possession in this dispossessory
case.1 We lack jurisdiction because the application is untimely.
      Although a notice of appeal generally may be filed within thirty days of entry
of the order sought to be appealed, appeals from judgments in dispossessory actions
must be filed within seven days of the date the judgment was entered. See OCGA §
44-7-56; Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334,
335-336 (715 SE2d 752) (2011). Here, the state court’s order was entered on March
16, 2015, and Bolden’s application for discretionary appeal was filed on March 26,
2015, ten days after the order was entered. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.
                                         Court of Appeals of the State of Georgia
                                                                              04/16/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
        Bolden previously filed an application for discretionary appeal in this case,
but we transferred the appeal to state court because Bolden was not permitted to
directly appeal a magistrate court decision to this Court. Bolden v. Colfin AI-GA 1,
LLC., Application No. A15D0231 (February 4, 2015).